Exhibit ParkerVision, Inc. Raises Approximately $10.5 Million from Shelf Offerings JACKSONVILLE, Fla., March 3, 2009, ParkerVision, Inc. (Nasdaq: PRKR), today announced that it has completed three separate and concurrent offerings to sell an aggregate of 5,994,963 shares of its common stock and 431,320 warrants to purchase shares of common stock under the company’s previously filed shelf registration statement, which was declared effective by the Securities and Exchange Commission on January 20, 2009.The company received proceeds, after underwriter discounts, placement fees and other expenses of $9.6 million.The company intends to use the proceeds to fund working capital needs. The three offerings included the sale of the following: 1) 3,484,309 shares of common stock at a price of $1.67 per share for gross proceeds of approximately $5.8 million (“Common Offering”). 2) 2,156,600 shares of common stock at a price of $1.88 per share and immediately exercisable warrants for the purchase of 431,320 common shares at an exercise price of $1.88 per share for gross proceeds of approximately $4.04 million (“Unit Offering”). 3) 354,054 shares of common stock at a price of $1.85 per share to certain directors and officers of the company for gross proceeds of approximately $0.66 million (“Management Offering”). Roth Capital Partners, LLC, (“Roth”) acted as the sole underwriter of the Common Offering and the Unit Offering.In connection with these offerings, Roth has a 30-day option to purchase, in the aggregate, up to an additional 846,136 common shares and 64,698 warrants to cover over-allotments, if any. This press release does not constitute an offer to sell or the solicitation of an offer to buy any securities of the company and there shall not be any sale of such securities in a State in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of such State. About
